Mr. Presiding Justice Holdom, dissenting. While I unhesitatingly agree with all that has been so well said in the majority opinion of the court, I am unable to bring my mind into accord with its final conclusion. To remand the cause for the purpose of allowing complainant to file the amendments which the chancellor denied him permission to do, seems to me a work of supererogation. These amendments are in the record and were before the chancellor. We ought to assume, at least, that the chancellor had informed himself of the purport and extent of these amendments, and that with full knowledge of their legal effect as injecting new matter into the amended bill, he held them to be obnoxious to the demurrer interposed, and to- have concluded, as a matter of law, that with the proposed amendment the bill, if permitted to be so amended, would not state a case entitling complainant to any of the relief prayed. In my judgment, this court should, in deciding this case, do as the chancellor should be regarded as having done, viz.: consider the proposed amendments in concluding whether or not a case has been stated which, with such proposed amendments, entitled complainant to any of the relief prayed. It would seem that complainant has not, by the proposed amendment, excused his delay or stated such facts as, when considered with the matters already appearing from the bill before the court, relieve him from the full operation of the limitation clause in the trust agreement. It is plainly apparent that, aside from the trust agreement, complainant has neither legal claim nor standing in any court to enforce one. If complainant was in fact, as alleged in the bill, a partner of his deceased father in the enterprises, why did he not make that fact known at the time of the grant of letters of administration and take the course sanctioned by the statute ? This opportunity to assert his rights he allowed to pass without availing of it, but elected to assert his rights in the form of a money claim against his father’s estate. He filed his claim, but failed to support it by proof and allowed it to be dismissed. By the latter act, the time in which he could assert any claim, however meritorious it might be, had passed. - He was without remedy. If any right to assert a claim of the nature made apparent by his bill and amendments remains to him, it is in virtue of the trust agreement. The limitation allowed by that writing for the assertion of such right had concedcdly passed at the time of the filing of the original bill in this record. The filing of a bill in the United States Court on the last day of the limitation became abortive when it was discovered that complainant had appealed to a tribunal which was without jurisdiction to hear and determine the matters between the parties to it, and which bill was afterwards dismissed on complainant’s own motion; and this court holds in the majority opinion that the commencement of that suit was not a compliance with the limitation clause of the trust agreement. The only matter left on remand for the court, below to determine, is whether complainant has stated such facts in regard to the conduct of some of the defendants in inducing him to refrain from instituting his action, that the limitation may be treated as waived. If the commencement of the suit in the Federal Court was not a compliance with the limitation clause of the agreement, it being in the record, is it not evidence from which other facts may be deduced ? Is it not indubitable if not conclusive evidence, that complainant did not rely upon any waiver of the limitation of defendants, that he was not lulled into repose by any of their representations, and that he was taking no chances and did not regard the negotiations as any waiver of the limitation ? The fact of the suit being commenced refutes, to my mind, completely the claim that complainant was misled by any representations which were made to him by any of the defendants. The claim of waiver of the limitation is so patent a pretense .in an attempt to cover up and avoid the mistake of complainant in presenting his cause to the wrong court, that no one could be deceived thereby. When the legal error was discovered, this suit was instituted. What for? To take the place of the suit started in vain in the Federal Court. Complainant was not lulled into repose when he commenced the Federal Court suit. He was wide awake, trusting to no one. His conduct is in conflict with his pretenses. The proposed amendments state no facts from which defendants can be held to be estopped from asserting the limitation as a bar to this action. Such amendments do not contain any representations of defendants, in faith of which complainant acted, which would operate as an estoppel to invoke the limitation clause as a defense in bar of this action. Schmitt v. Merriman, 101 Ill. App., 450; Mills v. Graves, 38 Ill., 465. As already stated, complainant has no enforceable rights, except by force of the terms of the trust agreement. If that agreement is binding at all, it is binding as a whole, including the limitation clause. If that has been waived, the agreement must be construed with the limitation clause expunged. This is the reasoning and the law as pronounced in Lynchberg Cotton Mills Co. v. Travelers’ Ins. Co., 149 Fed. R., 958. If this doctrine is applied here, then complainant, being barred of any right to maintain an action by the statutes of this State, is as much without remedy as he would be had the trust agreement not been made. In my judgment the case stated by complainant, including the rejected amendments, does not state a cause of action against defendants which is invulnerable against a demurrer, and it follows that, so believing, I am unable to reach any other conclusion than that the Chancellor did not err in denying leave to file the last amendment, and that therefore the decree dismissing the proceeding should be affirmed.